Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 February 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Feb. 6. 08
                  
                  I wrote to you the last week, but a pressure of business at the time prevented my answering a part of your letter of the 16th. Jan. the regret which you there expressed at the supposed effect of your visit to this place on my ordinary expences, gives me real uneasiness, and has little foundation. your being here with your family scarcely added any thing sensible to the ordinary expences of the house, and was richly compensated by the happiness I have when with you compared with the comfortless solitude of my general situation. I mean a solitude as to the objects dear to me, for of others I have more than enough. I mentioned my embarrasments merely as a reason for my having been unable to assist mr Randolph. the economies which I may practice this year with my crops of the past & present year, if the embargo does not deprive me of the proceeds, will not leave serious difficulties on my hands. that in going into private life I should return to a private stile of living is a thing of course: and this I shall be able to meet without interfering as you mention with the productions of mr Randolph’s farms, which I wish he should be able to apply entirely to the easement of his own affairs. indeed I know no difference between his affairs & my own. my only reason for anxiety to keep my property unimpaired is to leave it as a provision for yourselves & your family. this I trust I shall be able to do, and that we shall be able to live in the mean time in love and comfort. in proportion as the time of my rejoining you permanently approaches, every day seems longer and the load of business appears heavier. but still every day shortens it. kiss all the children for me, and be assured of my tenderest love.
                  
                     Th: Jefferson 
                     
                  
               